MEMORANDUM **  Deandre Derrick Meighan appeals from the district court’s judgment and challenges the 100-month concurrent sentences imposed following his guilty-plea convictions for conspiracy to distribute a controlled substance and distribution of a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Meighan’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Meighan the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 76, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Counsel’s motion to withdraw is GRANTED. AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.